Opinion issued December 23, 2008.
corrected











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00924-CR
____________

FRANK CALAWAY WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No. 1186240



MEMORANDUM  OPINION
 On December 10, 2008, appellant, Frank Calaway Williams, filed a motion to
dismiss the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).